DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Barmakian (US Patent No. 4,938,169).
Regarding claim 1, the Barmakian reference discloses a sealing membrane assembly (Figs. 1-3) comprising: 
a flange (22) having a body with a through passage (Figs. 1-3); 
a first sealing membrane (16a) defining a first flexible panel with a first axial sealed opening (e.g. either diagonal opening) extending therethrough, the first axial sealed opening extending at an acute angle (Figs. 1-3); and 
a second sealing membrane (16b) defining a second flexible panel with a second axial sealed opening (e.g. oppositely diagonal of first opening) extending therethrough, the second axial sealed opening extending at an obtuse angle (Figs. 1-3); 
wherein the first and second sealing membranes are secured relative to the flange such that the first and second axial sealed openings crisscross one another and 
Regarding claim 2, the Barmakian reference discloses each of the first and second sealed openings includes a reinforced band thereabout (Fig. 3).
Regarding claim 3, the Barmakian reference discloses each of the first and second sealed openings includes sealing flaps extending within the reinforced band (Figs. 1-3).
Regarding claim 4, the Barmakian reference discloses each reinforced band has an oval configuration (Fig. 2).
Regarding claim 5, the Barmakian reference discloses each of the sealing membranes includes a rim of increased thickness about the flexible panel (Fig. 3).
Regarding claim 6, the Barmakian reference discloses at least one elongate slot extends through the rim of each sealing membrane and a corresponding elongate alignment tab extends from the flange and through the elongate slot (Fig. 2).
Regarding claim 7, the Barmakian reference discloses at least one mounting hole extends through the rim of each sealing membrane and a corresponding member extends from the flange and through the mounting hole (Fig. 2).
Regarding claim 8, the Barmakian reference discloses the first and second axial sealed openings crisscross at a central axis of the through passage (Fig. 2).
Regarding claim 9, the Barmakian reference discloses the first and second sealing membranes have identical configurations and are positioned back to back to achieve the differing angles of the axial sealed openings (Figs 2,3).

Regarding claim 11, the Barmakian reference discloses the flange defines a projecting portion about the through passage configured to receive at least one of the sealing membranes therein (Fig. 3).
Regarding claim 12, the Barmakian reference discloses the flange defines at least one score line which facilitates snapping off at least a portion of the flange (Figs. 1-3).
Regarding claim 13, the Barmakian reference discloses the flange defines a plurality of through passages and a pair of sealing membranes is secured relative to the flange in alignment with a respective through passage such that the first and second axial sealed openings crisscross one another and the pairs of the first and second sealing membranes seal each of the through passages except through the first and second sealed openings (Figs. 1-3).
Regarding claim 14, the Barmakian reference discloses a gasket (e.g. gasket between 16a,16b) positioned along the flange and extending about each of the through passages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turenne (US Patent No. 2,832,406) in view of Barmakian.
Regarding claim 15, the Turenne reference discloses a self-sealing membrane sleeve assembly (Fig. 2) comprising: 
a sleeve member (Fig. 2) having a tubular body (14,16) extending between first (12) and second (10) ends; 
a first sealing membrane assembly (26) secured to the first end of the tubular body.
However, the Turenne reference fails to explicitly disclose a second sealing membrane on the second end of the tubular body and the sealing membranes as claimed in claim 1.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a second membrane to the Turenne reference, since it has been held that mere duplication of the essential working parts of a device involves onloy rouine skillin the art and in order to further keep out rain, wind etc. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
The Barmakian refernece, a cover for an opening, discloses the sealing membrane assembly, as claimed in claim 1.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the sealing membrane assemblies of the Turenne referencw with the sealing membrane assembly of the Barmakian reference in order to groom the pet while still keeping out rain, wind, etc.

Regarding claim 17, the Turenne reference, as modified in claim 16, discloses the inner and outer portions have a friction fit therebetween (Turenne, Fig. 2).
Regarding claim 18, the Turenne reference, as modified in claim 15, discloses the sleeve member is an existing sleeve extending through a structure (Turenne, Fig. 2).
Regarding claim 19, the Turenne reference, as modified in claim 15, discloses each of the first and second sealed openings includes a reinforced band thereabout (Barmakian, Fig. 3).
Regarding claim 20, the Turenne reference, as modified in claim 19, discloses each reinforced band has an oval configuration (Turenne, Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675